EXHIBIT 10.1
 
 

     
On2 Technologies, Inc.
21 Corporate Drive
Suite 103
               

[logo.jpg] 






July 30, 2007


Jim Bankoski
23 Kent Place
Wynantskill NY 12198


Dear Jim:


The following constitutes the employment agreement (the "Agreement") between you
(the "Executive") and On2 Technologies, Inc. (the "Company"), a Delaware
corporation. This letter formalizes your promotion to and sets forth the terms
of your employment as Chief Technology Officer and SVP - Core Technologies. Your
title will be SVP/CTO -- On2 Technologies.


1. EMPLOYMENT; ACCEPTANCE OF EMPLOYMENT. The Company hereby employs the
Executive during the Term (as defined below) on a full-time basis to render
exclusive services to the Company as Senior Vice President and Co-Chair of the
Office of Technology. The Executive hereby accepts this employment and will
render his services as required by the Company conscientiously, loyally,
faithfully, competently and to the best of his talents and abilities throughout
the Term in accordance with the direction and control of his designated
supervisor and the Board of Directors of the Company (the "Board").


2. TERM OF AGREEMENT. The initial term of this Agreement shall commence on the
date hereof and terminate on July 30], 2010. This Agreement may be renewed by
the Company upon 90 days' written notice to the Executive prior to the
expiration of the initial term or any renewal term and acceptance of such offer
of renewal by the Executive within 10 days of receipt of such written notice.
The initial term, as extended by any renewal term, is referred to herein as the
"Term."


3. EXECUTIVE'S DUTIES.


a. The Executive's duties include those services customarily rendered by a chief
technology officer of a publicly traded company of the size of the Company in
the Company's industry, in addition duties as described in Appendix A and such
other duties and services as may reasonably be assigned from time to time in the
conduct of the business of the Company. The Executive shares equal, joint
responsibility for managing and co-chairing the Office of Technology with Paul
Wilkins, Senior Vice President and Chief Technology Officer, who shall also bear
the title of SVP/CTO On2 Technologies.


b. The Executive's services shall be rendered primarily at the Company's offices
in Clifton Park, New York and at such other locations as the Company may from
time to time reasonably request consistent with its business needs. Travel (and
related reasonable expenses) to such other locations will be at the Company's
expense, reimbursable to the Executive in accordance with Section 5(b).


 
 

--------------------------------------------------------------------------------

 
c. The Executive shall abide by all policies of the Company and shall, at all
times, comply with all laws, rules and regulations applicable to him, in his
capacity as an employee of the Company, promulgated by any agency, commission or
other body having regulatory or another authority over the Company or its
business.


4. EXCLUSIVITY, RESTRICTIVE AGREEMENTS.


a. During the Term, the Executive shall devote all of his business time, skill
and energies exclusively to the business of the Company.


b. The Executive acknowledges that the nature of the services, position and
expertise of the Executive are such that he is capable of competing with the
Company and seriously damaging its business and its prospects to the detriment
of its stockholders and employees. In consideration of the Company's performance
of its obligations under this Agreement, during the Term and thereafter during
the Restricted Period (as defined below) the Executive shall not (i) directly or
indirectly enter into the employ of, or render any advice or services, whether
or not for compensation, to, any Person (as defined below) engaged in any
Competitive Business (as defined below); (ii) directly or indirectly engage in
any Competitive Business; (iii) solicit, call on or transact, or engage in any
direct or indirect business activity, or provide assistance in such acts, for a
purpose competitive with the business of the Company, with any (A) customer with
whom the Company shall have dealt at any time preceding the termination of the
Executive’s employment, or (B) independent contractor with whom the Company
shall have dealt at any time preceding the termination of the Executive’s
employment; (iv) influence or attempt to influence any then current or
prospective customer or independent contractor of the Company to terminate or
modify any written or oral agreement with the Company; (v) influence or attempt
to influence any person, directly or indirectly, for a purpose competitive with
the business of the Company, either (A) to terminate or modify an employment,
consulting, agency, or other arrangement, whether oral or written, with the
Company, or (B) to employ or retain, or arrange to have any other Person employ
or retain, any person who has been employed or retained by the Company as an
employee, consultant, or agent at any time during the five (5) year period
immediately preceding the termination of the Executive’s employment; (vi)
directly or indirectly have a relationship with or become interested, whether or
not for compensation, in any Competitive Business as an individual, partner,
member, joint venturer, shareholder, investor, creditor, director, manager,
officer, principal, agent, employee, trustee, consultant, advisor or in any
other relationship or capacity whatsoever or, in the case of any such company
whose securities are traded on a national securities exchange in the United
States or otherwise or in the over-the-counter market, acquire, directly or
indirectly, an interest in excess of one percent (1%) of the outstanding capital
stock of such company. The Company's business is worldwide in scope;
accordingly, the Executive agrees that the covenant not to compete contained in
this Section 4(b) shall not be subject to any geographical limit.


c. For purposes of this Section, any "Competitive Business" shall mean any
business (including, for the avoidance of doubt, any division, unit, subsidiary
or affiliate of any other business whether or not such other business is a
Competitive Business unless the Executive can demonstrate upon the Company's
request that his employment by, engagement in, or his interest in, such unit,
division, subsidiary or affiliate does not and will not require him to provide
services, information, advice or relevant knowledge, skill, know-how or contacts
to the Competitive Business during the Restricted Period) or activity which is
principally engaged in the design or development of digital video compression,
decompression or playback video technologies, video encoding software, or video
pre-processing or post processing technologies..


d. For purposes of this Section, "Person" shall mean any corporation, limited
liability company, partnership, joint venture, trust, individual or any other
entity.


e. For all purposes of this Section 4, "Restricted Period" shall be the period
of one year immediately following termination of employment for whatever reason,
including, but not limited to, resignation, termination by the Executive for
Good Reason, termination by the Company with or without Cause (as defined below)
or upon the expiration of the Term.


 
 

--------------------------------------------------------------------------------

 
5. COMPENSATION.


a. During the Term the Executive shall receive base compensation at the rate of
$152,500.00 per year, payable semi-monthly in accordance with the Company’s
standard payroll policies. Such base compensation as may be increased from time
to time and is hereinafter referred to as "Base Salary".


b. The Company will reimburse the Executive for reasonable expenses related to
its business actually incurred or paid by the Executive in the performance of
his duties under this Agreement, including, but not limited to, home cable modem
and satellite modem bills and cell phone bills, upon presentation of
accountings, expense statements, vouchers or such other supporting information
as may be required by the Company's policies and upon the Company’s approval.


c. The Executive shall be eligible to participate in any incentive compensation
or other bonus plan available to the most senior members of the Company’s
management.


6. EXECUTIVE BENEFITS.


a. During the Term, the Executive shall be entitled to participate in such group
health, retirement, profit sharing, 401(k) and other benefits programs or plans,
qualified or unqualified, including any future stock option, bonus or other
incentive program, which are or become available to other senior executives of
the Company, subject to the policies of the Company with respect to all of such
programs or plans. Nothing in this Section 6(a) shall be construed to create a
contractual obligation to provide the Executive with any particular form or type
of benefit or to limit the discretion of the Board or Compensation Committee of
the Company or any other duly authorized or appointed plan administrator is
permitted to exercise under any such benefit programs or plans.


b. During the Term the Executive shall be entitled to four weeks’ paid vacation
per year of employment to be scheduled on reasonable notice to the Company and
to be taken, accrued and paid on the same basis as other employees of the
Company.


7. TERMINATION OF EMPLOYMENT FOR CAUSE.


a. The Company may terminate employment of Executive at any time for any of the
following reasons, each of which is defined as "Cause:"


i. commission of a felony, any crime of moral turpitude or any act of material
fraud or dishonesty;


ii. misconduct involving fraud, dishonesty or illegality that could reasonably
be expected to damage the Company, its business, operations or reputation, as
determined by the Board;


iii. repeated failure to satisfactorily perform material services required under
this Agreement in accordance with the requests of the Board;


iv. willful misconduct or gross negligence in the performance of his duties;


v. alcohol or illegal drug use or abuse which materially and adversely affects
the Executive’s performance of his duties hereunder or the Company or its
business, operations or reputation;


vi. disregard or violation of the legal rights of any employee of the Company or
of the Company's policies regarding harassment or discrimination;


vii. material violation of any policies of the Company, the effect of which
would be materially adverse to the Company or its business, operations or
reputation; or


 
 

--------------------------------------------------------------------------------

 
viii. a breach of any material provision of this Agreement (including, but not
limited to, any breach of Sections 3 or 10).


If the Company terminates the employment of the Executive for Cause, or if the
Executive resigns during the Term, the Company's obligations under this
Agreement to pay further compensation shall cease forthwith, except that the
Company will pay the Executive, within 30 days from the date of termination of
his employment, in full and complete satisfaction of all of the Company's
obligations under this Agreement, (i) the Base Salary and, subject to submission
of all required documentation and the Company’s approval, reimbursable expenses
accrued (but unpaid) through the date of termination and (ii) any accrued but
unused vacation days paid at the rate of the Executive's Base Salary. Nothing
contained in this Section 7(a) shall be construed to alter the Executive's right
under any stock option plan pursuant to which options have been issued to
Executive.


b. If the Executive dies during the Term, such death shall be deemed termination
for Cause and the Company's obligation to Executive's estate shall be the same
as those for termination for Cause as defined in Section 7(a) above.


c. If, as a result of the Executive's disability or incapacity during the Term
due to physical illness or condition, or mental illness during the Term, the
Executive is unable to perform his duties hereunder for a consecutive 6-calendar
week period, or an aggregate period of 12 calendar weeks during any 12 months
(or such longer period as may be required to comply with the Family Leave Act or
other applicable law), the Company shall have the right, upon 10 days written
notice to the Executive, to terminate the Executive's employment under this
Agreement. Such a termination shall be deemed termination for Cause as defined
in Section 7(a) but shall in no case become effective until the date at which
the Company's long-term disability plan pays benefits to him.


d. Any alleged breach of this Agreement by either party shall not be deemed a
breach until such time as the breaching party shall have received written notice
from the non-breaching party setting forth the alleged breach ("Alleged Breach
Notice") and the breaching party shall not have cured (if curable) the breach
set forth in the Alleged Breach Notice in the 15 days (10 days in the case where
the alleged breach relates to a default in payment) after receipt of such
Alleged Breach Notice. If the breach set forth in the Alleged Breach Notice is
not curable and has not resulted in a substantive and material adverse effect on
the party sending the Alleged Breach Notice, the Company and the Executive
shall, at the request of the other, attempt to meet and discuss such alleged
breach before resorting to remedies or rights under this Agreement or otherwise.
Notwithstanding the foregoing, this Section shall not apply to, and the
Executive shall have no right to cure, a breach by him under clauses (i) and
(iv) of the definition "Cause" contained in Section 7(a), above.


8. TERMINATION OTHER THAN FOR CAUSE.


a. If the Company terminates the Executive's employment without Cause, the
Company's obligations under this Agreement shall be as follows:


i. The Company shall continue to pay to the Executive, or in the case of death
of the employee to his successors or legal representatives or to his estate,
during the 180 days immediately following such termination of employment or
expiration of the Term, as the case may be (such period is hereinafter referred
to as the "Severance Period"), his Base Salary on a semi-monthly basis as would
have been paid to the employee had his employment with the Company continued;


ii. The Company shall pay to the Executive his proportionate share of any bonus
compensation to which he would have received had he continued to be employed
until the end of the relevant bonus calculation period. Such bonus compensation
shall be payable in a lump sum within 30 days of determination of Executive's
bonus amount;


iii. The Company shall continue to provide all benefits to the Executive during
the Severance Period as would have been provided had employment continued,
including medical, disability and life insurance; and


 
 

--------------------------------------------------------------------------------

 
iv. The Company shall reimburse the Executive for all reasonable reimbursable
expenses accrued (but unpaid) to the date of termination or expiration of the
Term, subject to submission of all required documentation and the Company’s
approval, as the case may be; and within 10 business days after such
termination, any accrued but unused vacation days paid at Executive's Base
Salary.


b. If a termination without Cause takes effect prior to the expiration of the
Term, all of the Executive's stock options which would have vested and become
exercisable had the Executive's employment continued to the end of the Term in
which such termination without Cause has occurred shall vest and become
exercisable in accordance with their terms.


c. Notwithstanding Section 8(b), if the Company terminates the Executive's
employment without Cause following a business combination (including, but not
limited to, sale or purchase of assets, merger, consolidation or other
transaction that results in the stockholders of the Company receiving liquid
consideration for a majority of the holdings in the Company accompanied by a
change in actual control of the Company), all stock options theretofore granted
to the Executive shall vest and become exercisable in accordance with their
terms.


9. EXECUTIVE’S TERMINATION FOR GOOD REASON.


a. If the Executive terminates his employment for Good Reason (as defined
below), the Company's obligations to pay further compensation under Section 5
shall cease forthwith, except that the Company shall pay the Executive:


b.  all Base Salary for the Severance Period;


c. any amount of any bonus that has become payable with respect to a completed
Calendar Year (as defined below) but has not been paid to the Executive;


d. the Board's good faith estimate of the amount of a bonus, if any, that would
become payable for the Calendar Year in which such termination occurs, based
upon the goals agreed to by the Company and the Executive or established by the
Compensation Committee of the Company for such Calendar Year: and


e. an amount equal to all reasonable reimbursable expenses accrued (but unpaid)
to the date of termination, subject to submission of all required documentation
and the Company’s approval, as the case may be.


f. "Good Reason" means the occurrence of any of the following:


(i) the Executive is demoted or removed from, or does not continue to hold, the
positions or offices described in Section 1(a) hereto or a position or office
substantially similar in nature without his consent; or


(ii) the assignment to the Executive without his reasonable consent of any
duties materially inconsistent in any material respect with his position or with
his authority, duties or responsibilities as Senior Vice President and Chief
Technology Officer, or any other action by the Company which results in a
material diminution in position, authority, duties or responsibilities from the
position, authority, duties or responsibilities of a co-chief technology officer
of a company similar in size, capital structure and business to the Company,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith or inherent in the nature of a jointly-held position;


(iii) the Company fails to pay or provide when due (or reduces) the Base Salary
or benefits to which the Executive is entitled hereunder, which failure is not
cured (or which reduction is not corrected) within 15 days after the receipt by
the Company from the Executive of his written notice referring to this provision
and describing such failure (or reduction).


 
 

--------------------------------------------------------------------------------

 
g. "Calendar Year" means the twelve months ending December 31 in which any part
of the Term falls.


10. NONDISCLOSURE.


a. Except as required in order to perform his obligations under this Agreement,
the Executive shall not, without the express prior written consent of the
Company, for any reason, directly or indirectly, disclose or divulge to any
Person or use for his own benefit or for any purpose other than the exclusive
benefit of the Company any of the Company's Confidential Information or Trade
Secrets at any time (both during the Term and thereafter) during which such data
or information continues to constitute Confidential Information or a Trade
Secret. Except as required to be disclosed to his attorney, accountant or
financial advisor, the Executive shall not disclose or divulge to any Person
(particularly to any employee of the Company) any terms of the Executive's
compensation under this Agreement. Upon any termination or expiration of his
employment, the Executive will promptly deliver to the Company all data, lists,
information, memoranda, documents and all other property belonging to the
Company or containing Confidential Information or Trade Secrets of the Company.


b. As used in this Agreement:


i. "Confidential Information" of the Company shall mean any valuable,
competitively sensitive data and information related to the Company's business
other than Trade Secrets that are not generally known by or readily available to
the Company's competitors, including, among other things, that which relates to
services performed by the Executive for the Company, or was created or obtained
by the Executive while performing services for the Company or by virtue of the
Executive's relationship with the Company. "Confidential Information" includes,
but is not limited to, all tangible or intangible business or financial plans,
processes, strategies, market research and analyses, projections, methods and
techniques, forecasts and forecast assumptions, business practices, operations
and procedures, marketing information, customer information and other business
information, including records, technologies, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other documentation
respecting the Company; and


ii. "Trade Secrets" shall mean information or data of the Company, including but
not limited to technical or non-technical data, compilations, programs, devices,
methods, techniques, processes, financial data and financial plans, that: (a)
derive economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other Persons who can
obtain economic value from their disclosure or use; and (b) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
To the extent that the foregoing definition is inconsistent with a definition of
"trade secret" mandated under applicable law, the latter definition shall govern
for purposes of interpreting the Executive's obligations under this Agreement.


iii. The obligations set forth in this Section shall not be applicable to any
information which: (i) the Company has authorized the Executive in writing to
publicly disclose, copy or use, but only to the extent of such authorization;
(ii) is generally known or becomes part of the public domain through no fault of
the Executive; (iii) is disclosed to the Company by third parties without
restrictions on disclosure; or (iv) is required to be disclosed in the context
of any administrative or judicial proceedings; PROVIDED that, if the Executive
is requested or becomes legally compelled to disclose any Confidential
Information or Trade Secrets, the Executive will provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
and the Executive will cooperate with the Company in any effort the Company
undertakes to obtain a protective order or other remedy. If such a protective
order or other remedy is not obtained or the Company waives compliance with this
Section, the Executive will furnish only that portion of the Confidential
Information and Trade Secrets that is legally required and will exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information to be disclosed. The Company hereby
agrees to indemnify and hold harmless Executive from all costs and expenses,
including attorneys' fees, he incurs in carrying out his obligations under the
provisions of this subsection 10(b)(iii) and further agrees upon the written
request of Executive to advance to Executive the anticipated cost of complying
with his obligations under such proviso provisions.


 
 

--------------------------------------------------------------------------------

 
11. REPRESENTATIONS AND WARRANTIES. The Executive hereby represents and warrants
that (a) he has the right to enter into this Agreement with the Company and to
grant the rights contained in this Agreement, and (b) the provisions of this
Agreement do not violate any other contracts or agreements that the Executive
has entered into with any other individual or entity.


12. SERVICES OF THE EXECUTIVE. In the course of his employment under this
Agreement, the Executive will have access to Trade Secrets, the disclosure or
unauthorized use of which, the Company seeks to protect and the Executive has
agreed to protect. As a result of benefits accruing to the Executive from his
access to such Trade Secrets, and of the improvement in his knowledge, and
proficiency arising therefrom, the Executive acknowledges that (a) his services
are and will remain special and extraordinary, and have and will have a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in any action at law; (b) he is willing to comply with the restrictions
contained in Sections 4(b) and 4(c); (c) the restrictions contained in those
Sections will not impair his ability to earn a living in any businesses other
than those businesses from which he is prohibited during the time of such
restriction; and (d) a material breach of his obligations under Sections 4(b),
4(c) or 10 will cause the Company irreparable injury and damage. It is,
therefore, agreed that the Company, in addition to any other remedies, shall be
entitled to injunctive and other equitable relief to enforce its rights under,
and to prevent a breach of, Sections 4(b), 4(c) and 10 of this Agreement by the
Executive.


13. ASSIGNABILITY ETC. This Agreement shall be nondelegable and nonassignable by
the Executive, and shall inure to the benefit of heir and assigns the Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
any entity succeeding to all or substantially all of the business assets of the
Company by merger, consolidation, purchase of assets or otherwise.


14. NOTICES. Any notice pertaining to this Agreement shall be in writing and
shall be served by delivering said notice (i) by hand, (ii) by overnight mail by
a internationally recognized carrier, (iii) by sending it by certified mail,
postage prepaid, return receipt requested, or (iv) by confirmed fax, with notice
confirmed, to the Executive at the address first stated above or his office at
the Company, and to the Company at:


21 Corporate Dr.
Ste. 103
Clifton Park, NY 12065
Attn: CEO


The addresses for notice may be changed by notice given to the other party
pursuant to this Section.


15. MISCELLANEOUS.


a. This Agreement shall be governed by and construed under the laws and
decisions of the State of New York applicable without regard to the principles
of conflicts of laws. The parties to this Agreement agree that the state or
federal courts in the State of New York shall have personal jurisdiction over
them with respect to, and shall be the exclusive forum for the resolution of,
any matter or controversy arising from or with respect to this Agreement.
Service of a summons and complaint concerning any such matter or controversy
may, in addition to any other lawful means, be effected by sending a copy of
such summons and complaint by certified mail to the party to be served as
specified in Section 14 of this Agreement or at such other address as the party
to be served shall have provided in writing to the other from time to time in
accordance with Section 14.


 
 

--------------------------------------------------------------------------------

 
b. To the extent permitted by law, the Executive and the Company irrevocably
waive trial by jury and any objection which he or it may now or hereafter have
to the venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in the City of New York, and to the extent permitted by
law, the Executive and the Company hereby further irrevocably waive any claim
that any such suit, action or proceeding brought in the City of New York has
been brought in an inconvenient forum.


c. This Agreement contains the entire understanding of the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
all previous written and oral agreements between the parties with respect to the
subject matter set forth in this Agreement.


d. This Agreement may not be modified or amended except by a writing signed by
the parties to this Agreement.


e. Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions of this
Agreement in such jurisdiction or rendering that or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If the
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.


f. The following provisions of this Agreement shall survive in accordance with
their terms, the expiration or termination of this Agreement for any reason:
Sections 4, 7, 8, 9, 10, 11, 12 and 15.


g. A waiver by either party of any Section, term or condition of this Agreement
in any instance shall not be deemed or construed to be a waiver of such Section,
term or condition for the future or of any subsequent breach thereof, and any
such waiver must be in writing, signed by the party to be charged. All rights
and remedies contained in this Agreement are cumulative, and none of them shall
be construed so as to limit any other right or remedy of either party.


h. The headings and titles to the Sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provisions of this Agreement.


i. All references to Sections shall be to sections and schedules of this
Agreement.


j. All references using male pronouns shall be deemed to include female
pronouns.


k. This Agreement may be signed in multiple counterparts, each of which shall be
deemed an original. Any executed counterpart returned by facsimile shall be
deemed an original executed counterpart.


If the foregoing accurately reflects the Executive's understanding, please
countersign and return one counterpart of this Agreement to the Company.


Sincerely yours,


ON2 TECHNOLOGIES, INC.




By: _________________________
Name:
Title:  




EXECUTIVE




_________________________
Jim Bankoski


 
 

--------------------------------------------------------------------------------

 


Appendix A
 
Office of the Chief Technology Officers
 
The office of the Chief Technology Officers ("Office") is an executive
department reporting to the CEO focused on scientific and technical issues
within a company. The Office will oversee a technical staff at the company with
a focus on research related to video compression technologies. The principals
must be responsible for creating, evangelizing - both internally and externally
- and then implementing a technological strategy for the entire On2 business
with the goal of strengthening On2's leading position in video compression
technologies and establishing a strategic leadership in a fast-growing video
space:


Responsibilities/Skills


This office provides a technical voice in the strategic planning for a company
and helps determine what types of products or services the company should focus
on.


A list of responsibilities/ required skills are:



·  
Innovate. Participate in research and product creation directly. Be a
significant part of innovative products. Anticipate and leverage technology
opportunities to maintain competitive advantage




·  
Manage. Lead and manage the research that involves significant technologies to
the company. Build internal expertise in new areas. Manage and grow the
company's technical infrastructure to support domestic and international growth.




·  
Advise. Provide advice on company products, services, strategy, and structure.
Similar to any other corporate executive, but with a uniquely technical
competence. Evaluate all internal technologies (On2/Hantro) and work with the
Development organizations to maximize the value of existing and future products
based on the analysis of these technologies.




·  
Value. Aid in the valuation of internal businesses or of potential acquisitions.
Provide analysis and opinion on the value of product portfolios, patents,
facilities, and skilled staff.




·  
Vision. Build a vision for what technology will make possible, how it will
impact a company's business area, and how to squeeze the most value from these
changes.




·  
Communicate. Communicate the vision of the company to its own technical staff,
to industry groups, and to the technical trade press. Engage these groups with
terms from their own domain and with the personal credentials to be respected.




·  
Teamwork. Work with product architects, engineering and business managers to
ensure that the technological strategy results in creating a thoroughly modern
product line capable of satisfying fast changing market demands and thus
maximize business objectives. Excellent consensus building and written and
verbal communication skills a must.